TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00546-CR


                                   Jesus Mendez, Appellant

                                                  v.

                                 The State of Texas, Appellee


               FROM THE 390TH DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-DC-17-302039, THE HONORABLE CHUCK MILLER, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due December 19, 2019. On counsel’s

motions, the time for filing was extended to March 19, 2020. Appellant’s counsel has now filed

a third motion, requesting that the Court extend the time for filing appellant’s brief. We grant

the motion for extension of time and order appellant to file a brief no later than May 4, 2020. No

further extension of time will be granted and failure to comply with this order will result in the

referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is ordered on March 27, 2020.



Before Chief Justice Rose, Justices Baker and Triana

Do Not Publish